424 F.2d 279
70-1 USTC  P 9390
UNITED STATES of America, Plaintiff-Appellee,v.Joseph RIZZO and Rose Rizzo, Defendants-Appellants.
No. 19428.
United States Court of Appeals, Sixth Circuit.
April 6, 1970.

Joseph A. Rizzo, pro. per.
Rose Rizzo, pro. per.
Karl Schmeidler, Dept. of Justice, Washington, D.C.  (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Leonard J. Henzke, Jr., Attys., Dept. of Justice, Washington, D.C., on the brief), for appellee; Robert B. Krupansky, U.S. Atty., Cleveland, Ohio, of counsel.
Before PHILLIPS, Chief Judge, and COMBS and BROOKS, Circuit Judges.
PER CURIAM.


1
This action began by the filing of a suit by the United States in the District Court in November 1963 to foreclose federal tax liens for withholding and employment taxes against Joseph Rizzo and others.  The present appeal is from an order of the District Court directing the sale of 49 portable battery chargers to enforce the tax liens.


2
This is the third appeal to this Court in the case.  The first appeal, from denial of a motion to set aside the appointment of a receiver, was dismissed by this Court by an unpublished order of October 21, 1966.  Rehearing was denied December 1, 1966.  The Supreme Court denied certiorari.  Rizzo et al. v. United States, 386 U.S. 1004, 87 S.Ct. 1347, 18 L.Ed.2d 433.


3
The second appeal was from the granting of partial summary judgment against the taxpayers.  This Court affirmed.  United States v. Pryately et al., 393 F.2d 129 (6th Cir.).  Reference is made to that opinion for background information concerning this protracted litigation.


4
On the present appeal appellant Rizzo, appearing pro se, filed detailed briefs and made an oral argument contending that great wrongs have been done by government agencies in asserting and foreclosing the tax liens and in other particulars.  Some of these asserted wrongs are stated to be the basis of an action filed by Mr. Rizzo in the United States Court of Claims, which is now pending in that Court.


5
The affirmance by this Court of the partial summary judgment established a tax liability in the amount of $9,218.17 for unpaid income withholding and employment taxes.  393 F.2d 129.  The United States filed a motion for the sale of the battery chargers.  The motion was accompanied by an affidavit stating that this property had been stored in a warehouse in New York since February 1962 and that, if storage costs had not already exceeded the value of the stored property, they soon would do so.  The District Court ordered the battery chargers sold.  Thereafter the District Court denied a motion to dismiss the order and a motion for reconsideration.


6
It was stated at oral argument that the battery chargers have been sold pursuant to the order of the District Court.  Mr. Rizzo asserted that there were 50 battery chargers.  Government counsel stated that one charger disappeared and has not been found.


7
We find that the United States had valid and enforceable tax liens against the battery chargers and that the District Court did not err in ordering the liens enforced by sale of the battery chargers at public auction.


8
Affirmed.